

EXHIBIT 10.1


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), effective as of January 4, 2018
(the “Effective Date”), is by and among Geoffroy van Raemdonck (the “Executive”)
and The Neiman Marcus Group LLC, a Delaware limited liability company (“NMG”).
1.
Definitions. As used in this Agreement, the following terms have the following
meanings:

(a)    “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person. As of the Effective Date, NMG and Parent are “Affiliates” of one
another.
(b)    “Cause” means one or more of the following: (i) the Executive’s willful
and material failure to substantially perform his duties (other than as a result
of physical or mental illness or injury), or other material breach of this
Agreement by the Executive; (ii) the Executive’s (A) willful misconduct
(including without limitation the Executive’s engaging in sexually or other
harassing conduct) or (B) gross negligence, in each which is materially
injurious to NMG or any of its Affiliates; (iii) the Executive’s material breach
of his fiduciary duty or duty of loyalty to NMG or any of its Affiliates;
(iv) the commission by the Executive of any felony or other serious criminal
offense, or any violations of federal or state securities laws; or (v) the
Executive’s insubordination or failure to comply with the Parent Board’s
reasonable directives.  For purposes of the foregoing, no act or failure to act
shall be treated as “willful” unless done, or omitted to be done, by the
Executive not in good faith and without the reasonable belief that the
Executive’s action or omission was in the best interest of NMG.
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Commencement Date” means February 12, 2018.
(e)    “Competitor” means (i) any Person (other than NMG or an Affiliate of NMG)
that owns or operates a multi-brand luxury apparel and accessories (x)
department store, (y) specialty retail store, or (z) online store; (ii) Saks
Incorporated, Nordstrom, Inc., Barneys New York, Inc., Macy’s, Inc., Hudson’s
Bay Company, Amazon.com, Inc., Lord & Taylor Holdings, LLC; Yoox Net-a-Porter
Group S.p.A, Matches Fashion, Luisa Via Roma, S.p.A, Farfetch, Revolve, Stylebop
GmbH, and Moda Operandi, Inc. or, if those corporate names are not correct, the
businesses commonly referred to as “Saks,” “Nordstrom’s,” “Barneys,” “Macy’s,”
“Bloomingdales,” “Hudson’s Bay,” “Amazon,” “Lord and Taylor,” “Net-a-Porter,”
“Matches Fashion,” “Luisa Via Roma,” “Farfetch,” “Revolve,” “Stylebop” and “Moda
Operandi” or any of their respective parent companies, as applicable; and (iii)
the successors to and assigns of the Persons described in (ii). For the
avoidance of doubt, the term Competitor will not include luxury brands whether
or not such brands operate retail stores that distribute exclusively their own
brands.
(f)    “Confidential Information” means all confidential or proprietary
information of NMG, Parent and their respective Affiliates, including (without
limitation) all documents or information, in whatever form or medium, concerning
or evidencing: sales; costs; pricing; strategies; forecasts and long range
plans; financial and tax information; personnel information; business,


1

--------------------------------------------------------------------------------





marketing and operational projections, plans and opportunities; and customer,
vendor, and supplier information; but excluding any such information that is or
becomes generally available to the public other than as a result of any breach
of this Agreement or other unauthorized or prohibited disclosure by the
Executive.
(g)    “Disability” means, and shall be deemed to have occurred if, the
Executive has been determined under NMG’s long-term disability plan to be
eligible for long-term disability benefits. In the absence of the Executive’s
participation in such plan, “Disability” means that, in the Parent Board’s sole
judgment, the Executive is unable to perform any of the material duties of his
regular position because of an illness or injury for (i) 80% or more of the
normal working days during six consecutive calendar months or (ii) 50% or more
of the normal working days during twelve consecutive calendar months.
(h)    “Employment Termination Date” means the effective date of termination of
the Executive’s employment as established under Paragraph 6(i).
(i)    “Good Reason” means any of the following actions if taken without the
Executive’s prior consent: (i) any material failure by NMG to comply with its
obligations under Paragraph 5 (Compensation and Related Matters); (ii) any
material failure by NMG to comply with its obligations under Paragraph 20
(Assumption by Successor); (iii) a material reduction in the Executive’s
responsibilities or duties as in effect on the Effective Date; (iv) a material
change in geographic location from either Dallas, TX or New York, NY; (v) the
material reduction in title of the Executive or reporting relationships as Chief
Executive Officer of NMG; (vi) so long as no shares of NMG’s or Parent’s capital
stock (or the capital stock of any Person or Persons that are successors to the
business of NMG or Parent) are listed on a national securities exchange, any
action or inaction by NMG or Parent or their shareholders that prevents the
Executive from serving on the NMG Board, other than an action or inaction that
(A) is required by law, (B) occurs because of a reorganization where the
Executive will serve on the board or boards of the Person or Persons that are
successors to the business of NMG or Parent, or (C) occurs in connection with
the termination of the Executive’s employment due to death, by NMG for Cause or
Disability or by Executive without Good Reason or for retirement; or (vii) a
material breach of this Agreement by NMG. Notwithstanding the foregoing,
Parent’s appointment of an Executive Chairman of the Parent Board will not
constitute either a violation of this Agreement or Good Reason, provided,
however, that such Executive Chairman will not be engaged on a full-time basis
to direct the operations of the Company and no Company executives will report
directly to such Executive Chairman.
(j)    “Management Equity Incentive Plan” means the Neiman Marcus Group, Inc.
Management Equity Incentive Plan.
(k)    “Parent” means Neiman Marcus Group, Inc.
(l)    “Parent Board” means the Board of Directors of Parent or committee
thereof, or any successor governing body of Parent or its successors.


2



--------------------------------------------------------------------------------





(m)    “Person” means any individual, corporation, partnership, sole
proprietorship, joint venture, association, joint-stock company, trust,
unincorporated organization, limited liability company, government or other
entity.
(n)    “Target Bonus” means the target bonus under NMG’s annual incentive bonus
program(s).
(o)    “Work Product” means all ideas, works of authorship, inventions and other
creations, whether or not patentable, copyrightable, or subject to other
intellectual-property protection, that are made, conceived, developed or worked
on in whole or in part by the Executive while employed by NMG or any of its
Affiliates, that relate in any manner whatsoever to the business, existing,
proposed or advisable, of NMG or any of its Affiliates, or any other business or
research or development effort in which NMG or any of its Affiliates engages
during the Executive’s employment. Work Product includes any material previously
conceived, made, developed or worked on during the Executive’s employment with
NMG or any of its Affiliates prior to the Commencement Date.
2.
Employment. NMG agrees to employ the Executive, and the Executive agrees to be
employed, in the position and with the duties and responsibilities set forth in
Paragraph 4, and upon the other terms and conditions set out in this Agreement.

3.
Term. Unless sooner terminated as provided in this Agreement, the term of this
Agreement shall commence on the Commencement Date and extend until the fourth
anniversary thereof (the “Employment Term”), provided that the Employment Term
shall automatically be extended for successive one year periods thereafter,
unless at least three months prior to the commencement of any such one year
period, either party provides written notice to the other (a “Notice of
Non-Renewal”) that the Employment Term shall not be so extended. The Executive’s
employment will end upon the expiration of the Employment Term.

4.
Position and Duties.

(a)    The Executive shall serve as the Chief Executive Officer of NMG and
Parent. In such capacities, the Executive, subject to the ultimate control and
direction of the Parent Board, shall have and exercise direct charge of and
general supervision over the business and affairs of NMG and Parent, including
without limitation the authority to hire and fire senior executives in
reasonable consultation with the Parent Board and subject to the Stockholders
Agreement, dated as of October 25, 2013, of Parent. In addition, the Executive
shall have such other duties, functions, responsibilities, and authority as are
from time to time delegated to the Executive by the Parent Board; provided,
however, that such duties, functions, responsibilities, and authority are
reasonable and customary for a person serving in the same or similar capacity of
an enterprise comparable to NMG, Parent and their Affiliates. The Executive
shall report and be accountable to the Parent Board. During the portion of the
Employment Term during which no shares of NMG’s or Parent’s capital stock (or
the capital stock of any Person or Persons that are successors to the business
of NMG or Parent) are listed on a national securities exchange, the Executive
shall serve as a member of the Parent Board. During any portion of the
Employment Term during which shares of NMG’s or Parent’s capital stock (or the
capital stock of any Person or Persons that are successors to the


3



--------------------------------------------------------------------------------





business of NMG or Parent) are listed on a national securities exchange, the
Parent Board shall nominate the Executive for election to the board of directors
of any such entity, and fully endorse and support the Executive’s election to
any such board.
(b)    During the Employment Term, the Executive shall devote his full time,
skill, and attention and his best efforts to the business and affairs of NMG and
its Affiliates to the extent necessary to discharge fully, faithfully, and
efficiently the duties and responsibilities delegated and assigned to the
Executive in or pursuant to this Agreement, except for usual, ordinary, and
customary periods of vacation and absence due to illness or other disability.
 Notwithstanding the foregoing, the Executive may (i) subject to the prior
written approval of the Parent Board, serve as a director or as a member of an
advisory board of a Person that is not a Competitor, provided, however, that the
Executive may continue to serve on the board of directors of the entity
previously disclosed to the Parent Board, which continued service has been
authorized and approved by the Parent Board on terms to be mutually agreed upon
between the Executive and the Parent Board, (ii) serve as an officer or director
or otherwise participate in non-profit educational, welfare, social, religious,
professional, and civic organizations, including, without limitation, all such
positions and participation in effect as of the Commencement Date, and
(iii) manage personal and family investments; provided, however, that any such
activities as described in (i), (ii) or (iii) of the preceding provisions of
this Paragraph 4(b) do not materially interfere with the performance and
fulfillment of the Executive’s duties and responsibilities as an executive of
NMG and Parent in accordance with this Agreement.
(c)    In connection with the Executive’s employment by NMG under this
Agreement, the Executive shall be based at the principal executive offices of
NMG in Dallas, Texas, except for such reasonable travel as the performance of
the Executive’s duties in the business of NMG and its Affiliates may require. In
addition, the parties acknowledge and agree that the Executive will regularly
travel to and work from New York, New York.
(d)    All services that the Executive may render to NMG or any of its
Affiliates in any capacity during the Employment Term shall be deemed to be
services required by this Agreement and the consideration for such services is
that provided for in this Agreement.
5.
Compensation and Related Matters.

(a)    Base Salary. During the Employment Term, NMG shall pay to the Executive
for his services under this Agreement an annual base salary. The Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.” The Base Salary on the Commencement Date shall be
$1,000,000. The Base Salary will be reviewed annually and is subject to increase
at the discretion of the Parent Board. The Base Salary may not be reduced,
provided, however, that the Base Salary may be reduced, without such reduction
constituting either a violation of this Agreement or Good Reason, if the
reduction is pursuant to action of NMG or its Affiliates reducing the annual
salaries of all NMG senior executives by substantially equal amounts or
substantially equal percentages of such executives’ annual salaries. The Base
Salary shall be payable in installments in accordance with the general payroll
practices of NMG, but no less frequently than monthly.


4



--------------------------------------------------------------------------------





(b)    Annual Incentives. The Executive will participate in NMG’s annual
incentive bonus program(s) applicable to the Executive’s position, in accordance
with the terms of such program(s), and shall have the opportunity to earn an
annual bonus thereunder based on the achievement of performance objectives
determined by the Parent Board after consultation with the Executive (the
“Annual Bonus”). During each fiscal year, the minimum bonus payable to the
Executive if the threshold bonus targets for such year are achieved will be 50%
of the Executive’s Base Salary for such fiscal year, the Target Bonus will be
100% of Base Salary, and the maximum bonus payable to the Executive will be 250%
of Base Salary.  The actual amount of any Annual Bonus paid to the Executive
will be determined according to the terms of the annual incentive bonus
program(s), including any such terms that place the amount of any Annual Bonus
within the discretion of the Parent Board; provided, however, that for the
fiscal year ending on July 28, 2018, the Executive’s Annual Bonus will be no
less than an amount equal to a prorated portion of the higher of (i) the Target
Bonus and (ii) the bonus otherwise earned for such year based on actual
performance, with the prorated portion determined in each case by multiplying
the higher of (i) and (ii) by a fraction, the numerator of which is the number
of days the Executive was employed during the fiscal year and the denominator of
which is the total number of days in such fiscal year. No Annual Bonus will be
paid pursuant to this Paragraph 5(b) unless the Executive has remained
continuously employed with NMG through the applicable payment date which date
shall be following the end of the fiscal year and in the calendar year in which
the applicable fiscal year ends, except as otherwise expressly provided for in
Paragraph 7 hereof.
(c)    Long-term Incentives. On, or as soon as reasonably practicable after the
Commencement Date, and in all events prior to the one-month anniversary of the
Commencement Date, the Parent Board will grant to Executive (i) a time-vested
stock option to purchase 17,500 shares of Class A and Class B common stock of
Parent (“Shares”) on terms as set forth in the Time-Vested Option Agreement as
set forth in Exhibit A, (ii) a performance-vested stock option to purchase
17,500 Shares on terms as set forth in the Performance-Vested Option Agreement
as set forth in Exhibit B, and (iii) 8,000 restricted Shares on terms as set for
in the Restricted Stock Agreement as set forth in Exhibit C. The Executive
acknowledges and agrees that the terms of the grant of an award pursuant to the
Management Equity Incentive Plan shall be governed exclusively by the terms of
such plan and award agreement, including, without limitation, the vesting
provisions thereof. Accordingly, except as otherwise provided pursuant to such
plan or award agreement, there shall be no acceleration of vesting as a result
of a termination of employment for any reason. Following the grants described
above, the Executive will be eligible to participate in such long-term incentive
programs as the Parent Board may determine from time to time on terms and
conditions that are similar to other senior executives of NMG.
(d)    Mid-Term Incentive Plan. The Executive will participate in the FY2018
Mid-Term Cash Incentive Plan (the “Mid-Term Plan”) on the terms as set forth in
the Mid-Term Plan attached hereto as Exhibit D. For purposes of the Mid-Term
Plan, the Executive’s (i) FY 2018 target bonus will be $750,000, (ii) FY 2019
target bonus will be $1,500,000 and (iii) FY 2020 target bonus will be
$1,750,000.
(e)    Employee Benefits. During the Employment Term, the Executive shall be
eligible to participate in all employee benefit plans, programs, and
arrangements that are generally made


5



--------------------------------------------------------------------------------





available by NMG to its senior executives, including without limitation NMG’s
life insurance, long-term disability, and health plans. Such participation shall
be subject to (i) requirements of applicable law, (ii) the terms of the
applicable plan documents, (iii) generally applicable NMG policies and (iv) the
discretion of the Parent Board.
(f)    Fringe Benefits. During the Employment Term, the Executive will be
eligible for the perquisites and other fringe benefits that are made available
by NMG to its senior executives generally and to such perquisites and fringe
benefits that are made available by NMG to the Executive in particular, subject
to any applicable terms and conditions of any specific perquisite or other
fringe benefit.
(g)    Relocation. A relocation program will be made available to the Executive
to assist the Executive with relocation to the greater Dallas, Texas area, a
summary of which has been provided to the Executive. The total of all
reimbursements pursuant to this Paragraph 5(g) shall be an amount to be mutually
agreed upon by the Executive and NMG. All reimbursements pursuant to this
Paragraph 5(g) shall be made in 2018 and will be made consistent with NMG’s
policies or practices for reimbursement of expenses incurred by other NMG senior
executives. If the Executive’s employment with NMG is terminated for Cause, or
if the Executive resigns his employment for any reason other than Good Reason,
in each case, prior to the 24 month anniversary of the Commencement Date (the
“Reimbursement Period”), the Executive shall reimburse NMG a prorated amount of
the amounts reimbursed to him in accordance with this Section 5(g). The amount
of the reimbursement payable to NMG by the Executive shall be determined by (i)
dividing (A) the number of months remaining in the Reimbursement Period by (B)
24, then (ii) multiplying the result by the total amounts reimbursed to him in
accordance with this Section 5(g). The Executive acknowledges that he has read
and understands the Neiman Marcus Relocation Policy, and his obligations
thereunder.
(h)    Signing Bonus. The Executive shall receive a one-time signing bonus of
$1,000,000, payable over 24 months following the Commencement Date, in equal
installments and in accordance with the general payroll practices of NMG, but no
less frequently than monthly, and subject to the Executive’s continued
employment with NMG through the applicable payment dates.
(i)    Financial Planning and Advice. The Executive shall be eligible to receive
reimbursement for up to $5,000 per each calendar year during the Employment Term
for fees and expenses incurred by his for personal financial and tax advice and
planning, including without limitation fees and expenses covering services
relating to personal financial and tax advice and planning arising from the
Executive’s compensation and benefits provided pursuant to this Agreement and
otherwise by NMG. The Executive shall provide to NMG a request for reimbursement
along with a reasonably detailed receipt indicating the nature of the services
provided for any such fees and expenses within 30 days of the occurrence of such
fees and expenses. Any such reimbursement shall be made as soon as
administratively possible, but in any event no later than the maximum time
permitted by Treasury Regulation Section 1.409A-3(i)(1)(iv). The amount of
expenses incurred that are eligible for reimbursement pursuant to this Paragraph
5(h) with respect to any calendar year shall not affect the amount eligible for
reimbursement in any other calendar year.


6



--------------------------------------------------------------------------------





(j)    Executive Coaching. During the Employment Term, the Executive shall be
eligible to receive executive coaching services with an executive coach to be
mutually agreed upon by the Executive and Parent Board. The fees of such
executive coaching services, which will not exceed $5,000 per month, will be
paid directly by NMG to such coach.
(k)    Expenses. The Executive shall be eligible to receive reimbursement for
all reasonable expenses incurred by the Executive in performing his duties and
responsibilities under this Agreement, consistent with NMG’s policies or
practices for reimbursement of expenses incurred by other NMG senior executives.
In addition, and in lieu of any reimbursement to the Executive of hotel or other
lodging expenses incurred by the Executive in connection with trips to New York
for the business of NMG or its Affiliates, NMG shall pay the Executive a lump
sum cash payment during each year of the Employment Term in the amount of
$15,000 plus an amount necessary to gross-up such payment for income taxes to be
incurred by the Executive on such payment such that the net amount of each such
payment after income taxes shall total $15,000.  Such payments shall be made on
the first regularly scheduled pay date in January of each calendar year during
the Employment Term, or, in the event of the Executive’s separation from service
during the Employment Term and prior to the payment of such amount for such
year, the date of the Executive’s separation from service.  The Executive shall
also participate in any NMG policy providing for the reimbursement to employees
of liability for any New York state and city taxes, on an after-tax basis,
incurred by NMG employees who work principally in states other than New York,
subject to the terms and conditions of such policy so long as it is in effect
and as it may be amended from time to time; provided that the Executive’s
participation in such policy shall not result in the Executive being reimbursed
for income taxes which are grossed up in connection with the New York lodging
payment provided for above.
(l)    Vacations. During the Employment Term, the Executive shall be eligible
for 5 weeks of vacation, in addition to sick pay and other paid and unpaid time
off in accordance with the policies and practices of NMG. The Executive agrees
to use his vacation and other paid time off at such times that are
(i) consistent with the proper performance of his duties and responsibilities
and (ii) mutually convenient for NMG and the Executive.
(m)    Legal Fees. NMG will promptly reimburse the Executive for his reasonable
legal fees incurred in connection with the negotiation of this Agreement and the
Exhibits hereto, provided, however, such fees shall not exceed $55,000.
(n)    Indemnification. The Executive will be entitled to indemnification on the
same terms as indemnification is made available by NMG to its other senior
executives and directors (in each case, in their capacities as such), whether
through NMG’s bylaws or otherwise.
6.
Termination of Employment.

(a)    Death. The Executive’s employment shall terminate automatically upon his
death.
(b)    Disability. In the event of the Executive’s Disability during the
Employment Term, NMG may notify the Executive of NMG’s termination of the
Executive’s employment.


7



--------------------------------------------------------------------------------





(c)    Termination by NMG for Cause. NMG may terminate the Executive’s
employment for Cause. To exercise its right to terminate the Executive’s
employment, solely to the extent such event may reasonably be corrected, NMG
must first provide the Executive with a reasonable period of time to correct the
circumstances or events (but not more than 30 days) that NMG contends give rise
to the existence of Cause under such provision. Prior to terminating the
Executive’s employment for Cause under this Paragraph 6(c), NMG must provide the
Executive with a written notice of its intent to terminate his employment for
Cause. Such written notice must specify the particular act or acts or failure(s)
to act that form(s) the basis for the decision to so terminate the Executive’s
employment for Cause. The Executive will be given the opportunity within 30
calendar days of his receipt of such notice to meet with the Parent Board to
defend himself with regard to the alleged act or acts or failure(s) to act. If
at the conclusion of or following such a meeting, the Parent Board decides to
proceed with the termination of the Executive’s employment for Cause, such a
termination will be effected by providing the Executive with a Notice of
Termination under Paragraph 6(h). Upon or after NMG’s issuance of the notice of
intent to terminate the Executive’s employment for Cause, NMG may suspend the
Executive with pay pending the Parent Board’s decision whether to proceed with
the termination.
(d)    Termination by the Executive for Good Reason. The Executive may terminate
his employment for Good Reason. To exercise his right to terminate for Good
Reason, the Executive must provide written notice to NMG of his belief that Good
Reason exists, and that notice shall describe the circumstance believed by his
to constitute Good Reason. Prior to the Executive terminating his employment for
Good Reason under this Paragraph 6(d), the Executive must provide NMG with a
written notice of his intent to terminate his employment for Good Reason. If
that circumstance may reasonably be remedied, NMG shall have 30 days to effect
that remedy. If not remedied within that 30-day period, the Executive may submit
a Notice of Termination; provided, however, that the Notice of Termination
invoking the Executive’s right to terminate his employment for Good Reason must
be given, and such termination must be effective, no later than (i) 60 days
after the later of the first date the Executive knew or should have known that
Good Reason existed, and (ii) the end of NMG’s 30-day cure period, if
applicable; otherwise, the Executive is deemed to have accepted the
circumstance(s) that may have given rise to the existence of Good Reason;
provided, further, that notwithstanding anything to the contrary, NMG shall have
the right to accelerate the Employment Termination Date to an earlier date than
that specified in the Executive’s notice so long as NMG pays his all
compensation to which he would have been entitled had the Employment Termination
Date not been so accelerated.
(e)    Termination by the Executive without Good Reason. The Executive may
voluntarily terminate the Executive’s employment without Good Reason upon at
least three months’ prior written notice to NMG; provided that, notwithstanding
anything to the contrary, NMG shall have the right to accelerate the Employment
Termination Date to an earlier date than that specified in the Executive’s
written notice so long as NMG pays him the Base Salary to which he would have
been entitled had the Employment Termination Date not been so accelerated on the
60th day following the Employment Termination Date.
(f)    Termination by the Company without Cause. NMG may terminate the
Executive’s employment without Cause immediately upon written notice to the
Executive.


8



--------------------------------------------------------------------------------





(g)    Termination by Reason of Non-Renewal. The Executive’s employment will
terminate upon the expiration of the Employment Term if either party provides a
Notice of Non-Renewal pursuant to Paragraph 3. Such a termination of employment
shall not be considered to be a termination under Paragraph 6(e) or 6(f).
(h)    Notice of Termination. Any termination of the Executive’s employment by
NMG or by the Executive (other than a termination pursuant to Paragraph 6(a) or
Paragraph 6(g)) shall be communicated by a Notice of Termination. A “Notice of
Termination” is a written notice that must (i) indicate the specific termination
provision in this Agreement relied upon; (ii) in the case of a termination for
Disability, Cause, or Good Reason, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision invoked, including the particular act or acts or
failure(s) to act that is or are the basis of any termination for Cause or Good
Reason; and (iii) if the termination is by the Executive under Paragraph 6(e),
or by NMG for any reason, specify the Employment Termination Date. The failure
by NMG to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Cause shall not waive any right of NMG or preclude
NMG from asserting such fact or circumstance in enforcing NMG’s rights. The
failure of the Executive to set forth in the Notice of Termination any fact or
circumstances that contributes to a showing of Good Reason shall not waive any
right of the Executive or preclude the Executive from asserting such fact or
circumstance in enforcing his rights.
(i)    Employment Termination Date. The Employment Termination Date shall be as
follows: (i) if the Executive’s employment is terminated by his death, the date
of his death; (ii) if the Executive’s employment is terminated by NMG because of
his Disability or for Cause, the date specified in the Notice of Termination,
which date shall be no earlier than the date such notice is given; (iii) if the
Executive’s employment is terminated by the Executive for Good Reason, the date
on which the Notice of Termination is given; (iv) if the termination is under
Paragraph 6(e), the date specified in the Notice of Termination, which date
shall be no earlier than three months after the date of such notice is given
(subject to the provisions therein); (v) if the termination is under Paragraph
6(f) the date specified in the Notice of Termination; or (vi) if a Notice of
Non-Renewal is provided by either party pursuant to Paragraph 3, upon expiration
of the Employment Term.
(j)    Resignation. In the event of termination of the Executive’s employment
(for any reason other than the death of the Executive), the Executive agrees
that if at such time he is a member of the Parent Board or is an officer of NMG
or a director or officer of any of its Affiliates, he shall be deemed to have
resigned from such position(s) effective on the Employment Termination Date
unless the parties otherwise agree.
7.
Compensation Upon Termination of Employment.

(a)    Death. If the Executive’s employment is terminated by reason of the
Executive’s death, NMG shall pay to the Executive’s estate within 60 days of the
Employment Termination Date (i) any unpaid portion of the Executive’s Base
Salary accrued through the Employment Termination Date and any earned Annual
Bonus payable for the preceding fiscal year that has otherwise not already been
paid (together, the “Compensation Payment”), provided that the payment of any
such bonus may not be delayed past the date the bonus is payable under the terms
of any


9



--------------------------------------------------------------------------------





bonus plan, (ii) any accrued but unused vacation days (the “Vacation Payment”),
(iii) any reimbursement for business travel and other expenses to which the
Executive is entitled pursuant to Paragraph 5(j) (the “Reimbursement”), and
(iv) an amount of Annual Bonus, as described in Paragraph 5(b), equal to a
prorated portion of the Target Bonus amount for the fiscal year in which the
Employment Termination Date occurs, determined by multiplying such Target Bonus
amount by a fraction, the numerator of which is the number of days the Executive
was employed during the fiscal year in which the Employment Termination Date
occurs and the denominator of which is the number of days in such fiscal year
(the “Prorated Bonus”).  This Paragraph 7(a) does not limit the entitlement of
the Executive’s estate or beneficiaries to any death or other vested benefits to
which the Executive may be entitled under any life insurance, stock ownership,
stock options, or other benefit plan that is maintained by NMG for the
Executive’s benefit.
(b)    Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability, NMG shall pay to the Executive within 60 days of the
Employment Termination Date (i) the Compensation Payment, provided that the
payment of the bonus portion of the Compensation Payment may not be delayed past
the date the bonus is payable under the terms of any bonus plan, (ii) the
Vacation Payment, (iii) the Reimbursement, and (iv) the Prorated Bonus. This
Paragraph 7(b) does not limit the entitlement of the Executive to any amounts
payable pursuant to the terms and conditions of any applicable disability
insurance plan or similar arrangement that is maintained by NMG for the
Executive’s benefit, or other vested benefits under any stock ownership, stock
option, or other benefit plan that is maintained by NMG for the Executive’s
benefit, pursuant to the terms and conditions of any such plan.
(c)    Termination by the Executive Without Good Reason or by Reason of
Executive Non-Renewal. If the Executive’s employment is terminated by the
Executive pursuant to and in compliance with Paragraph 6(e) or by reason of the
provision of a Notice of Non-Renewal by the Executive, NMG shall pay to the
Executive within 60 days of the Employment Termination Date (i) any unpaid
portion of the Executive’s Base Salary accrued through the Employment
Termination Date, (ii) the Vacation Payment, and (iii) the Reimbursement. This
Paragraph 7(c) does not limit the entitlement of the Executive to any vested
benefits under any stock ownership, stock option, or other benefit plan that is
maintained by NMG for the Executive’s benefit, pursuant to the terms and
conditions of any such plan.
(d)    Termination by NMG for Cause. If the Executive’s employment is terminated
by NMG for Cause, NMG shall pay to the Executive within 60 days of the
Employment Termination Date (i) any unpaid portion of the Executive’s Base
Salary accrued through the Employment Termination Date, (ii) the Vacation
Payment, and (iii) the Reimbursement. This Paragraph 7(d) does not limit the
entitlement of the Executive to any vested benefits under any stock ownership,
stock option, or other benefit plan that is maintained by NMG for the
Executive’s benefit, pursuant to the terms and conditions of any such plan.
(e)    Termination Without Cause or With Good Reason or by Reason of NMG
Non-Renewal.
(i)
If the Executive’s employment is terminated (x) prior to the expiration of the
Employment Term by NMG for any reason other than death, Disability, or



10



--------------------------------------------------------------------------------





Cause, or (y) prior to the expiration of the Employment Term by the Executive
for Good Reason, or (z) upon expiration of the Employment Term following the
provision of a Notice of Non-Renewal by NMG to the Executive (an “NMG
Non-Renewal”), then NMG shall pay to the Executive within 60 days of the
Employment Termination Date (i) the Compensation Payment, provided that the
payment of the bonus portion of the Compensation Payment may not be delayed past
the date the bonus is payable under the terms of any bonus plan, (ii) the
Vacation Payment, and (iii) the Reimbursement. This Paragraph 7(e) does not
limit the entitlement of the Executive to any vested benefits under any stock
ownership, stock option, or other benefit plan that is maintained by NMG for the
Executive’s benefit, pursuant to the terms and conditions of any such plan.
(ii)
In addition, subject to (x) the occurrence of the conditions in Paragraph
7(e)(i) above and (y) the Executive’s execution, within 60 days of the
Employment Termination Date, of a release and waiver of claims against NMG and
its Affiliates (in such form as NMG reasonably requires and delivers to the
Executive within 7 days of the Employment Termination Date), and provided that
such release and waiver of claims becomes non-revocable under applicable law
during such 60-day period, NMG will:

(A)
pay to the Executive a “Severance Payment” in a lump-sum payment equal to: the
sum of (I) the Prorated Bonus, (II) the monthly COBRA premium applicable to the
Executive at his Employment Termination Date under the NMG group medical plan if
he timely elected COBRA continuation coverage under such plan based upon the
coverage in effect for the Executive under NMG’s group medical plan immediately
prior to his Employment Termination Date multiplied by eighteen (18), and (III)
one (1) times the sum of the Base Salary provided for in Paragraph 5(a) and the
Target Bonus described in Paragraph 5(b), at the level in effect as of the
Employment Termination Date; and

(B)
for a period of eighteen (18) months following the Employment Termination Date,
provide the Executive and the Executive’s spouse and dependents life insurance
coverage at the same benefit level as provided to Executive immediately prior to
the Employment Termination Date (to the extent such coverage is provided to
employees generally) and at the same cost to the Executive as is generally
provided to similarly situated active employees of NMG. The amount expended for
the provision of life insurance during a taxable year of the Executive shall not
affect the amount expended for the provision of life insurance in any other
taxable year.



11



--------------------------------------------------------------------------------





(iii)
Any Severance Payment to which the Executive becomes entitled pursuant to
Paragraph 7(e)(ii) shall be paid on the first business day after the 60th day
following the Employment Termination Date.

(iv)
The Executive shall be required to repay the Severance Payment if:

(A)
the Executive receives written notice from NMG that, in the reasonable judgment
of NMG, the Executive engaged or is engaging in any conduct that violates
Paragraph 8 or engaged or is engaging in any of the Restricted Activities
described in Paragraph 9, unless within 30 days of the date NMG so notifies the
Executive in writing, the Executive provides information to NMG that NMG
determines is sufficient to establish that the Executive did not engage in any
conduct that violated Paragraph 8 or engage in any of the Restricted Activities
described in Paragraph 9; or

(B)
the Executive is arrested or indicted for any felony, other serious criminal
offense, or any violation of federal or state securities laws, or has any civil
enforcement action brought against him by any regulatory agency, for actions or
omissions related to his employment with NMG or any of its Affiliates; or if NMG
reasonably believes that the Executive has committed any act or omission, either
during his employment under this Agreement or if related to such employment
thereafter, that during his employment would have entitled NMG to terminate his
employment for Cause;, and either (x) the Executive is found guilty or enters
into a plea agreement, consent decree or similar arrangement with respect to any
such criminal or civil proceedings, or (y) the Parent Board makes a finding that
the Executive has committed such an act or omission.  If any such criminal or
civil proceedings do not result in a finding of guilt or the entry of a plea
agreement or consent decree or similar arrangement, and the Parent Board makes a
finding that the Executive has not committed such an act or omission, the
Executive shall not be required to repay any amounts hereunder.

(f)    No Mitigation. The Executive will not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor will the amount of any payment provided for under this Agreement
be reduced by any profits, income, earnings, or other benefits received by the
Executive from any source other than NMG or its successor.
8.
Confidential Information.

(a)    The Executive acknowledges and agrees that (i) NMG is engaged in a highly
competitive business; (ii) NMG has expended considerable time and resources to
develop goodwill with its customers, vendors, and others, and to create,
protect, and exploit Confidential Information;


12



--------------------------------------------------------------------------------





(iii) NMG must continue to prevent the dilution of its goodwill and unauthorized
use or disclosure of its Confidential Information to avoid irreparable harm to
its legitimate business interests; (iv) in the luxury specialty retail business,
his participation in or direction of NMG’s day-to-day operations and strategic
planning are an integral part of NMG’s continued success and goodwill; (v) given
his position and responsibilities, he necessarily will be creating Confidential
Information that belongs to NMG and enhances NMG’s goodwill, and in carrying out
his responsibilities he in turn will be relying on NMG’s goodwill and the
disclosure by NMG to his of Confidential Information; (vi) he will have access
to Confidential Information that could be used by any Competitor of NMG in a
manner that would irreparably harm NMG’s competitive position in the marketplace
and dilute its goodwill; and (vii) he necessarily would use or disclose
Confidential Information if he were to engage in competition with NMG.
(b)    NMG acknowledges and agrees that the Executive must have and continue to
have throughout his employment the benefits and use of its and its Affiliates’
goodwill and Confidential Information in order to properly carry out his
responsibilities. NMG accordingly promises upon execution and delivery of this
Agreement to provide the Executive immediate access to new and additional
Confidential Information and authorize his to engage in activities that will
create new and additional Confidential Information.
(c)    NMG and the Executive thus acknowledge and agree that during the
Executive’s employment with NMG and upon execution and delivery of this
Agreement he (i) has received, will receive, and will continue to receive,
Confidential Information that is unique, proprietary, and valuable to NMG or its
Affiliates; (ii) has created, will create, and will continue to create,
Confidential Information that is unique, proprietary, and valuable to NMG or its
Affiliates; and (iii) has benefited, will benefit, and will continue to benefit,
including without limitation by way of increased earnings and earning capacity,
from the goodwill NMG and its Affiliates have generated and from the
Confidential Information.
(d)    Accordingly, the Executive acknowledges and agrees that at all times
during his employment by NMG or any of its Affiliates and thereafter:
(i)
all Confidential Information shall remain and be the sole and exclusive property
of NMG or its Affiliates;

(ii)
he will protect and safeguard all Confidential Information;

(iii)
he will hold all Confidential Information in the strictest confidence and not,
directly or indirectly, disclose or divulge any Confidential Information to any
Person other than an officer, director, or employee of, or legal counsel for,
NMG or its Affiliates, to the extent necessary for the proper performance of his
responsibilities unless authorized to do so by NMG or compelled to do so by law
or valid legal process;

(iv)
if he believes he is compelled by law or valid legal process to disclose or
divulge any Confidential Information, he will notify NMG in writing within 24
hours after receipt of legal process or other writing that causes his to form



13



--------------------------------------------------------------------------------





such a belief, or as soon as practicable if he receives less than 24 hours’
notice, so that NMG may defend, limit, or otherwise protect its interests
against such disclosure;
(v)
at the end of his employment with NMG for any reason or at the request of NMG at
any time, he will return to NMG all Confidential Information and all copies
thereof, in whatever tangible form or medium, including electronic; and

(vi)
absent the promises and representations of the Executive in this Paragraph 8 and
in Paragraph 9, NMG would require him immediately to return any tangible
Confidential Information in his possession, would not provide the Executive with
new and additional Confidential Information, would not authorize the Executive
to engage in activities that will create new and additional Confidential
Information, and would not enter or have entered into this Agreement.

9.
Noncompetition and Nondisparagement Obligations. In consideration of NMG’s
promises to provide the Executive with new and additional Confidential
Information and to authorize him to engage in activities that will create new
and additional Confidential Information upon execution and delivery of this
Agreement, and the other promises and undertakings of NMG in this Agreement
(including without limitation Paragraph 7), the Executive agrees that, while he
is employed by NMG and/or any of its Affiliates and for a one-year period
following the end of that employment for any reason, he shall not engage in any
of the following activities (the “Restricted Activities”), and NMG agrees that
it shall not engage in any of the activities set forth in Paragraph 9(a):

(a)    The Executive will not directly or indirectly disparage NMG or any of its
Affiliates, any products, services, or operations of NMG or any of its
Affiliates, or any of the former, current, or future, shareholders, partners,
directors, officers, employees, agents or representatives of NMG or any of its
Affiliates. NMG shall instruct its directors and officers to not, directly or
indirectly, publicly disparage the Executive. Nothing in this Agreement shall
prevent the Executive or any officer or director of NMG from (i) providing
truthful testimony or information in response to any valid subpoena, court
order, the request of any government agency or as otherwise required by law,
(ii) rebutting false or misleading statements about the Executive or NMG,
respectively, by others, or (iii) with respect to any officer or director of NMG
only, taking any action in furtherance of their duties to NMG and its
subsidiaries;
(b)    He will not, whether on his own behalf or on behalf of any other Person,
either directly or indirectly solicit, induce, persuade, entice or hire, or
endeavor to solicit, induce, persuade, entice or hire, any person who is then
employed by or otherwise engaged to perform services for NMG or any of its
Affiliates to leave that employment or cease performing those services;
(c)    He will not, whether on his own behalf or on behalf of any other Person,
either directly or indirectly solicit, induce, persuade, or entice, or endeavor
to solicit, induce, persuade, or entice, any Person who is then a customer,
supplier, vendor of or other Person having a business


14



--------------------------------------------------------------------------------





relationship with NMG or any of its Affiliates to cease being a customer,
supplier, vendor of or other Person having a business relationship with NMG or
any of its Affiliates or to divert all or any part of such Person’s business
from NMG or any of its Affiliates; and
(d)    He will not directly or indirectly, as an employee, officer, director,
agent, partner, stockholder, owner, member, representative, consultant, or
otherwise, associate with, or provide services to any Competitor of NMG or any
of its Affiliates. This restriction (i) extends to the performance by the
Executive, directly or indirectly, of the same or similar activities the
Executive has performed for NMG or any of its Affiliates or such other
activities that by their nature are likely to lead to the disclosure of
Confidential Information, and (ii) with respect to the post-employment
restriction, applies to any Competitor that has a retail store within 50 miles
of, or in the same Metropolitan Statistical Area as, any retail store of NMG or
any of its Affiliates. The Executive shall not be in violation of this Paragraph
9(d) solely as a result of his investment in stock or other securities of a
Competitor or any of its Affiliates listed on a national securities exchange or
actively traded in the over-the-counter market if he and the members of his
immediate family do not, directly or indirectly, hold in the aggregate more than
a total of one percent of all such shares of stock or other securities issued
and outstanding. The Executive acknowledges and agrees that engaging in the
activities restricted by this Paragraph 9(d) would result in the inevitable
disclosure or use of Confidential Information for the Competitor’s benefit or to
the detriment of NMG or its Affiliates.
The Executive acknowledges and agrees that the restrictions contained in this
Paragraph 9 are ancillary to an otherwise enforceable agreement, including
without limitation the mutual promises and undertakings set forth in Paragraph
8; that NMG’s promises and undertakings set forth in Paragraph 8, the
Executive’s position and responsibilities with NMG, and NMG granting to the
Executive ownership in NMG in the form of NMG stock, give rise to NMG’s interest
in restricting the Executive’s post-employment activities; that such
restrictions are designed to enforce the Executive’s promises and undertakings
set forth in this Paragraph 9 and his common-law obligations and duties owed to
NMG and its Affiliates; that the restrictions are reasonable and necessary, are
valid and enforceable under Texas law, and do not impose a greater restraint
than necessary to protect NMG’s and its Affiliates’ goodwill, Confidential
Information, and other legitimate business interests; that he will immediately
notify NMG in writing should he believe or be advised that the restrictions are
not, or likely are not, valid or enforceable under Texas law or the law of any
other state that he contends or is advised is applicable (the “Enforceability
Notification”); and that absent the promises and representations made by the
Executive in this Paragraph 9 and in Paragraph 8, NMG would require his to
return any Confidential Information in his possession, would not provide the
Executive with new and additional Confidential Information, would not authorize
the Executive to engage in activities that will create new and additional
Confidential Information, and would not enter or have entered into this
Agreement. Notwithstanding the foregoing, NMG agrees that the Executive’s
conduct in providing the Enforceability Notification under this Paragraph 9(d)
shall not constitute a waiver of any attorney-client privilege between the
Executive and his attorney(s).






15



--------------------------------------------------------------------------------





10.
Intellectual Property.

(a)    In consideration of NMG’s promises and undertakings in this Agreement,
the Executive agrees that all Work Product will be disclosed promptly by the
Executive to NMG, shall be the sole and exclusive property of NMG, and is hereby
assigned to NMG, regardless of whether (i) such Work Product was conceived,
made, developed or worked on during regular hours of his employment or his time
away from his employment, (ii) the Work Product was made at the suggestion of
NMG; or (iii) the Work Product was reduced to drawing, written description,
documentation, models or other tangible form. Without limiting the foregoing,
the Executive acknowledges that all original works of authorship that are made
by the Executive, solely or jointly with others, within the scope of his
employment and that are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act, and are therefore owned
by NMG from the time of creation.
(b)    The Executive agrees to assign, transfer, and set over, and the Executive
does hereby assign, transfer, and set over to NMG, all of his right, title and
interest in and to all Work Product, without the necessity of any further
compensation, and agrees that NMG is entitled to obtain and hold in its own name
all patents, copyrights, and other rights in respect of all Work Product. The
Executive agrees to (i) cooperate with NMG during and after his employment with
NMG in obtaining patents or copyrights or other intellectual-property protection
for all Work Product; (ii) execute, acknowledge, seal and deliver all documents
tendered by NMG to evidence its ownership thereof throughout the world; and
(iii) cooperate with NMG in obtaining, defending and enforcing its rights
therein.
11.
Representations. Executive hereby represents, warrants and agrees that: (i)
there are no restrictions or agreements, oral or written, to which Executive is
a party or by which Executive is bound that might restrict, prevent or make
unlawful Executive’s employment by NMG or execution and delivery of, or
performance under, this Agreement; (ii) none of the information supplied by
Executive to NMG in connection with Executive’s employment by NMG misstated a
material fact or omitted a material fact necessary to make the information
supplied by Executive not misleading; (iii) except as set forth on Exhibit E,
Executive does not and, as of the Commencement Date will not, have any business
or employment relationship that creates a conflict between the interests of
Executive, on the one hand, and NMG or any of its Affiliates, on the other hand;
(iv) there are no other contracts to assign inventions or other intellectual
property that are now in existence between the Executive and any other Person
and (v) Executive will not in connection with his employment by NMG, use or
disclose to NMG any confidential, trade secret, or other proprietary information
of any previous employer or other Person that the Executive is not lawfully
entitled to disclose.

12.
Reformation. If the provisions of Paragraph 8, 9, or 10 are ever deemed by a
court to exceed the limitations permitted by applicable law, the Executive and
NMG agree that such provisions shall be, and are, automatically reformed to the
maximum limitations permitted by such law.



16



--------------------------------------------------------------------------------





13.
Assistance in Litigation. After the Employment Term and for the life of the
Executive, the Executive shall, upon reasonable notice, furnish such information
and make himself reasonably available to provide assistance to NMG or any of its
Affiliates as may reasonably be requested by NMG in connection with any
litigation in which NMG or any of its Affiliates is, or may become, a party. 
NMG shall reimburse the Executive for all reasonable out-of-pocket expenses,
including travel expenses, meals and lodging, incurred by the Executive in
rendering such assistance, and shall provide the Executive with reasonable
compensation for his time in providing information and assistance in accordance
with this Paragraph 13.  The Executive shall provide to NMG a receipt or voucher
for any reimbursable expense within 30 days of the occurrence of such expense. 
Any such reimbursement shall be made as soon as administratively possible, but
in any event no later than 30 days following receipt of such receipt or
voucher.  Further, the amount of expenses eligible for reimbursement during the
Executive’s taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year, and the right to reimbursement shall
not be subject to liquidation or exchanged for another benefit.

14.
No Obligation to Pay; Section 409A of the Code; Section 280G of the Code.

(a)    With regard to any payment due to the Executive under this Agreement, it
shall not be a breach of any provision of this Agreement for NMG to fail to make
such payment to the Executive if (i) NMG is legally prohibited from making the
payment; (ii) NMG would be legally obligated to recover the payment if it was
made; or (iii) the Executive would be legally obligated to repay the payment if
it was made.
(b)    Notwithstanding anything to the contrary contained herein, in the event
the Executive is a “specified employee” (as defined below) and is entitled to
receive a payment on separation from service that is subject to Section 409A of
the Code, the payment may not be made earlier than six months following the date
of the Executive’s separation from service if required by Section 409A of the
Code and the regulations thereunder, in which case, the accumulated postponed
amount shall be paid in a lump sum payment within ten days after the end of the
six-month period.  If the Executive dies during the postponement period prior to
the payment of the postponed amount, the amounts withheld on account of
Section 409A of the Code shall be paid to the personal representative of the
Executive’s estate within 60 days after the date of the Executive’s death.  A
“specified employee” shall mean an employee who, at any time during the 12-month
period ending on the identification date, is a “specified employee” under
Section 409A of the Code, as determined by the Parent Board.  The determination
of “specified employees,” including the number and identity of persons
considered “specified employees” and the identification date, shall be made by
the Parent Board in accordance with the provisions of Section 409A of the Code
and the regulations issued thereunder.
(c)    Notwithstanding anything to the contrary contained herein, this Agreement
is intended to satisfy the requirements of Section 409A of the Code and all
provisions herein, or incorporated by reference, shall be construed and
interpreted to satisfy the requirements of Section 409A of the Code, and in the
event of future legislative or regulatory changes to, or official guidance
regarding, the requirements imposed by Section 409A of the Code, NMG and the
Executive agree to cooperate by negotiating in good faith regarding possible
future revisions to this Agreement


17



--------------------------------------------------------------------------------





(without obligation on the part of any party to agree to any such revisions)
that they may determine are necessary in order that this Agreement will continue
to satisfy the requirements of, and the compensation payable hereunder will
thereby not be subject to the taxes imposed by, Section 409A of the Code;
provided, however, that no Person connected with NMG in any capacity, including
but not limited to any Affiliate of NMG, and their respective directors,
officers, agents and employees, makes any representation, commitment or
guarantee that any particular tax treatment, including, but not limited to,
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to any amounts payable under this Agreement or that such
tax treatment will apply to or be available to the Executive. Further, for
purposes of Section 409A of the Code, Executive’s right to receive any
installment payment under this Agreement shall be treated as a right to receive
a series of separate and distinct payments.  Any reimbursements or in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Agreement, (ii) the amount of expenses eligible
for reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.  Notwithstanding anything to the contrary herein, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” (as determined in accordance with Treasury Regulation
Section 1.409A-1(h)) and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean separation from service. In no event whatsoever shall NMG
or any of its Affiliates be liable for any additional tax, interest or penalty
that may be imposed on the Executive by Section 409A of the Code or any damages
for failing to comply with Section 409A of the Code.
(d)    So long as NMG satisfies the description in Section 280G(b)(5)(A)(ii)(I)
of the Code, if any payment or benefit (within the meaning of Section 280G(b)(2)
of the Code), to the Executive or for the Executive’s benefit paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, the Executive’s employment with
NMG or a change in ownership or effective control of NMG or of a substantial
portion of its assets (the “Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then, to the extent, if any, the Executive
elects to waive the right to receive such payments or benefits unless
shareholder approval is obtained in accordance with Section 280G(b)(5)(B) of the
Code, NMG shall use its commercially reasonable efforts to prepare and deliver
to its stockholders the disclosure required by Section 280G(b)(5)(B) of the Code
with respect to the Payments and to submit the Payments to NMG’s stockholders
for approval in accordance with Section 280G(b)(5)(B) of the Code and the
regulation codified at 26 C.F.R. § 1.280G-1. The Executive understands that NMG
does not guarantee that such stockholder approval will be obtained. The
determinations to be made with respect to this Paragraph 14(d) shall be made by
a certified public accounting firm designated by NMG and reasonably acceptable
to the Executive. NMG shall be responsible for all charges of the accountant.


18



--------------------------------------------------------------------------------





15.
Survival. The expiration or termination of the Employment Term will not impair
the rights or obligations of any party hereto that accrue hereunder prior to
such expiration or termination, except to the extent specifically stated herein.
In addition to the foregoing, NMG’s obligations under Paragraphs 5(j) and 7, and
the Executive’s obligations under Paragraphs 8, 9, 10 and 12, will survive the
expiration or termination of the Executive’s employment.

16.
Withholding Taxes. NMG shall withhold from any payments to be made to the
Executive pursuant to this Agreement such amounts (including social security
contributions and federal income taxes) as shall be required by federal, state,
and local withholding tax laws.

17.
Notices. All notices, requests, demands, and other communications required or
permitted to be given or made by either party shall be in writing and shall be
deemed to have been duly given or made (a) when delivered personally, or (b)
when deposited in the United States mail, first class registered or certified
mail, postage prepaid, return receipt requested, to the party for which intended
at the following addresses (or at such other addresses as shall be specified by
the parties by like notice, except that notices of change of address shall be
effective only upon receipt):

(i)
If to NMG, at:

The Neiman Marcus Group LLC
Attn: General Counsel
1618 Main Street
Dallas, TX 75201
With a copy (which shall not constitute notice) to:
Neiman Marcus Group, Inc.
Attn: Dennis Gies
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
CPP Investment Board (USRE II) Inc.
c/o Canada Pension Plan Investment Board
Attn: Scott Nishi
One Queen Street East, Suite 2600
P.O. Box 101
Toronto, ON M5C 2W5

and
Proskauer Rose LLP
Attention: Jonathan Benloulou
2049 Century Park East, Suite 3200
Los Angeles, CA 90067
(ii)
If to the Executive, at the Executive’s then-current home address on file with
NMG.



19



--------------------------------------------------------------------------------





18.
Injunctive Relief. The Executive acknowledges and agrees that NMG would not have
an adequate remedy at law and would be irreparably harmed in the event that any
of the provisions of Paragraphs 8, 9, 10 and 12 were not performed in accordance
with their specific terms or were otherwise breached. Accordingly, the Executive
agrees that NMG shall be entitled to equitable relief, including preliminary and
permanent injunctions and specific performance, in the event the Executive
breaches or threatens to breach any of the provisions of such Paragraphs,
without the necessity of posting any bond or proving special damages or
irreparable injury. Such remedies shall not be deemed to be the exclusive
remedies for a breach or threatened breach of this Agreement by the Executive,
but shall be in addition to all other remedies available to NMG at law or
equity.

19.
Binding Effect; No Assignment by the Executive; No Third Party Benefit. This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, legal representatives, successors, and assigns;
provided, however, that the Executive shall not assign or otherwise transfer
this Agreement or any of his rights or obligations herein. NMG is authorized to
assign or otherwise transfer this Agreement or any of its rights or obligations
herein to an Affiliate of NMG. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable under this
Agreement shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person other than the parties, and their
respective heirs, legal representatives, successors, and permitted assigns, any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.

20.
Assumption by Successor.  NMG shall require any successor or assignee (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all the business and/or assets of NMG, by agreement in writing in
form and substance reasonably satisfactory to the Executive, expressly,
absolutely, and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that NMG would be required to perform it
if no such succession or assignment had taken place.  If NMG fails to obtain
such agreement by the effective time of any such succession or assignment, such
failure shall be considered Good Reason; provided, however, that the
compensation to which the Executive would be entitled upon a termination for
Good Reason pursuant to Paragraph 7(e) shall be the sole remedy of the Executive
for any failure by NMG to obtain such agreement.  As used in this Agreement,
“NMG” shall include any successor or assignee (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all the
business and/or assets of NMG that executes and delivers the agreement provided
for in this Paragraph 20 or that otherwise becomes obligated under this
Agreement by operation of law.

21.
Governing Law. This Agreement and the employment of the Executive shall be
governed by the laws of the State of Texas except for its laws with respect to
conflict of laws.





20



--------------------------------------------------------------------------------





22.
Dispute Resolution: Arbitration; Jury-Trial Waiver.

(a)    All disputes arising under or in connection with this Agreement shall be
settled by binding arbitration conducted before one arbitrator sitting in
Dallas, Texas, or such other location agreed by the parties hereto, in
accordance with the rules for expedited resolution of employment disputes of the
American Arbitration Association then in effect. The determination of the
arbitrator shall be made in writing within thirty days following the close of
the hearing on any dispute or controversy and shall be final and binding on the
parties. Judgment may be entered on the award of the arbitrator in any court
having proper jurisdiction. The parties acknowledge that this agreement
evidences a transaction involving interstate commerce. The Federal Arbitration
Act shall govern the interpretation, enforcement, and proceedings pursuant to
the arbitration clause in this agreement.
(b)    Notwithstanding the foregoing, NMG and its Affiliates may seek such
injunctive or other legal or equitable relief to which they may be entitled in
any state or federal court of competent jurisdiction to enforce its rights under
Paragraphs 7(e), 8, 9, 10 or 12 of this Agreement.
(c)    ALTERNATIVE WAIVER OF JURY TRIAL: THE PARTIES AGREE THAT IN THE EVENT THE
AGREEMENT TO ARBITRATE CONTAINED IN THIS PARAGRAPH 22 IS DETERMINED TO BE
UNENFORCEABLE, ANY DISPUTE BETWEEN THE PARTIES THAT OTHERWISE WOULD BE SUBJECT
TO ARBITRATION SHALL BE HEARD BY A COURT SITTING WITHOUT A JURY, AND THE PARTIES
MUTUALLY WAIVE ANY RIGHT THEY MAY HAVE TO A JURY DETERMINATION OF ANY ISSUE IN
SUCH DISPUTE.
23.
Costs of Proceedings. If the Executive is the prevailing party in any
arbitration proceeding, as determined by the arbitrator, or in any enforcement
or other court proceedings, he will be entitled, to the extent permitted by law,
to reimbursement from the Parent, NMG or their Affiliates, as applicable, for
all of the Executive’s costs (including the arbitrator’s compensation), expenses
and attorneys’ fees. If Parent, NMG or their Affiliates are prevailing party in
any arbitration proceeding, as determined by the arbitrator, or in any
enforcement or other court proceedings, each party shall be responsible for
their own respective costs, expenses and attorneys’ fees.

24.
Entire Agreement. This Agreement contains the entire agreement between the
parties concerning the subject matter hereof and as of the Effective Date
supersedes all other prior agreements and understandings, written and oral,
between the parties with respect to the subject matter of this Agreement.

25.
Modification; Waiver. No Person, other than pursuant to a resolution duly
adopted by the members of the Parent Board, shall have authority on behalf of
NMG to agree to modify or amend any provision of this Agreement, or waive any
provision of this Agreement enforceable by it. Further, this Agreement may not
be changed, amended or modified orally, but only by a written agreement signed
by the parties hereto and no provision thereof may be waived or discharged
except by a written agreement signed by the party against whom any waiver or
discharge is sought to be enforced. Each party to this Agreement acknowledges
and agrees that no breach of this Agreement by the other party or failure to
enforce or insist



21



--------------------------------------------------------------------------------





on its or his rights under this Agreement shall constitute a waiver or
abandonment of any such rights or defense to enforcement of such rights.
26.
Construction. The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

27.
Severability. If any provision of this Agreement shall be determined by a court
to be invalid or unenforceable, the remaining provisions of this Agreement shall
not be affected thereby, shall remain in full force and effect, and shall be
enforceable to the fullest extent permitted by applicable law.

28.
Construction. Any provision of this Agreement that refers to the words
“include,” “includes” or “including” shall be deemed to be followed by the words
“without limitation.” References to the preamble or numbered or letter articles,
sections, subsections, paragraphs, exhibits refer to the preamble or articles,
sections, subsections, paragraphs, exhibits or schedules, respectively, of this
Agreement unless expressly stated otherwise. All references to this Agreement
include, whether or not expressly referenced, the exhibits attached hereto. The
section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement. The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “or” when used in
this Agreement is not exclusive. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Unless
otherwise expressly indicated, any agreement, instrument, law or statute defined
or referred to herein or in any agreement or instrument that is referred to
herein means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.

29.
Counterparts. This Agreement may be executed by the parties in any number of
counterparts (including by facsimile or electronic transmission), each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.

30.
Whistleblower Laws and The Defend Trade Secrets Act.

(a)    Nothing in this Agreement shall prohibit or prevent the Executive from:
(i) reporting possible violations of federal law or regulations, including any
possible securities laws violations, to any governmental agency or entity,
including the U.S. Department of Justice, the U.S. Securities and Exchange
Commission, the U.S. Congress, or any agency Inspector General; (ii) making any
other disclosures that are protected under the whistleblower provisions of
federal law or regulations; (iii) otherwise fully participating in any federal
whistleblower programs, including any such


22



--------------------------------------------------------------------------------





programs managed by the U.S. Securities and Exchange Commission or the
Occupational Safety and Health Administration; or (iv) receiving individual
monetary awards or other individual relief by virtue of participating in any
such federal whistleblower programs.
(b)    Under the Federal Defend Trade Secrets Act of 2016, the Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made: (i) (y) in confidence to
a federal, state or local government official, either directly or indirectly, or
to an attorney and (z) solely for the purpose of reporting or investigating a
suspected violation of law; (ii) to the Executive’s attorney in relation to a
lawsuit for retaliation against the Executive for reporting a suspected
violation of law; or (iii) in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal.
31.
Section 162(m). The parties hereto recognize that NMG is not currently subject
to Section 162(m) of the Code but that it may become subject to said section
during the term of this Agreement.  In such event, NMG retains the right to
amend the provisions of this Agreement that impact, relate to or reference NMG’s
annual bonus program if NMG determines that such an amendment would be necessary
or appropriate to ensure that any performance-based compensation payable under a
new bonus plan satisfies the requirements for exemption under Section 162(m) of
the Code, provided, however, that any such amendment provides the Executive at
least the same economic benefit under this Agreement as he had prior to the
amendment.

Remainder of Page Intentionally Left Blank


23



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, NMG has caused this Agreement to be executed on its behalf
by its duly authorized officer, and the Executive has executed this Agreement,
effective as of the Effective Date.
Geoffroy van Raemdonck
 
/s/ Geoffroy van Raemdonck
 
 
 
Dated: January 4, 2018
 
 
 
The Neiman Marcus Group LLC
 
/s/ Tracy M. Preston
 
By: Tracy M. Preston
Title: Senior Vice President, General Counsel and Corporate Secretary
 


Dated:  January 4, 2018


 







24



--------------------------------------------------------------------------------





Exhibit A
Time-Vested Option Agreement


25



--------------------------------------------------------------------------------





Exhibit B
Performance-Vested Option Agreement


26



--------------------------------------------------------------------------------





Exhibit C
Restricted Stock Agreement


27



--------------------------------------------------------------------------------





Exhibit D
FY2018 Mid-Term Cash Incentive Plan


28



--------------------------------------------------------------------------------





Exhibit E
Executive’s Equity Ownership Interest










29

